Title: To John Adams from Uriah Forrest, 23 June 1797
From: Forrest, Uriah
To: Adams, John



My dear Sir
Georgetown, Patowmac, 23d June 1797.

I feel some embarrassment respecting the communication of the inclosed paper being the substance of a letter I have seen dated the 4th. of the present month from the Vice President of the U.S., to Mr. P. Fitzhugh a democratic relation of mine The letter contained other matters some relative to their private concerns It was put into my hands and after reading it I was told that it had been shewn to several of their own party but to one other only holding my Political sentiments That it was handed me in confidence that I should make no improper use of it Perhaps this injunction was enforced with more strength from the observations I made at the reading of the Letter I hope I feel as I ought to feel the impropriety of violating a confidence but after some reflexion I am persuaded I am guilty of no real breach on the contrary fulfilling a duty that I owe to my Country and to you Sir in sending it It is extracted without exaggeration indeed not so strong in substance as the letter but as I put it to paper from memory (though immediately after twice reading) I chose to give it every degree of moderation it was susceptible of The disgraceful insinuations, barefaced assertions and dangerous principles it contains ought I think to be known to you and I feel the impression more especially as Mr. Jefferson in the Month of March told this same Gentleman Mr. Fitzhugh that yourself & Him had just then held a full conversation and made a free Communication of Sentiments and that He was sure the Aristocratic party would be egregiously disappointed in you that you would pursue the same line of Politics in your administration that He should have pursued had He been Elected President
Major Fitzhugh though in private life a very worthy man is considered as pretty open and free in communication and I presume Mr. Jefferson will express himself in the same manner to others so that I have no doubt these sentiments will become Public as His—As I feel I have done all that is incumbent on me to do in putting you on your guard if indeed it is not presuming too much to suppose it necessary to guard you and It is my wish no other use be made of it
I took the liberty sometime before my friend Mr. Murray sailed to request him to say to you that the people of this part of the Country very much wished and expected you to make it a visit and more particularly the City of Washington It would afford much pleasure and I confess I shall be much gratified if you should feel it proper to do so As it is possible you may not be so generally well acquainted in this State and South as not sometimes to need information suffer me to take this occasion to offer my best services and to assure you that I shall cheerfully at all Times give a true relation of Characters and Circumstances or render any acceptable service in my Power
Be so obliging as to offer my most affectionate Respects to Mrs. Adams to whose Civilities & services I was so much obliged in London
I have the honor to be with sentiments / of Real Esteem / Dear Sir / your obliged and obed sert 

Uriah ForrestThat there could be no object in convening Congress other than to try the strength of Government in the House of Representatives and how far that House could be calculated on in support of a War systim for Mr. Pinckneys rejection was as fully known when Congress seperated as at their present Session. That the Speech shews the President or those who advised it are not averse to War and that the late nomination of Envoys does not manifest a different disposition.
That the Republican party in Congress had suffered much by the late Election still if all were present they would be the majority That altho the answer is responsive to the speech they will not Gratify their wish of War in risking it upon so small a majority which would be changed by the first unsuccessful event the first unpopular tax or when the taxes began to be felt That he (Mr. J) was bringing forward a systim of taxation which he beleived would be agreeable it seem’d so to all he had shewn it It was that the taxes levied in 1798 should not be demandable ‘till the beginning of 1799 &ca. and that each State paying the whole taxes of 98 within the year into the U. States Treasury would of course not be called on—This would be giving every State its Election to pay by Excise, hard tax or what else it prefer’d—would lend to raise the State Governments from their present degraded state and take of a little from the High tone of Government That the Conduct of the Grand Jury at Richmond had produced great Indignation That the Federal Judges had become Inquisitors had for sometime by their Charges to the Juries courted Presentments calculated to Check the freedom of Speech and opinion as well as the freedom of writing That the Courts were become Political machines for directing he Public will and for answering Party Purposes
That He would not undertake to say how far the Juries in the other States and even that of Virginia would proceed to Present the Conduct of these Courts
That it was not safe to Prophecy, but he thought it probable there would be little done this Session Perhaps let merchant men arm under certain restrictions Compleat the Frigates Borrow money of the Bank and authorise the President to make Loans Do nothing with the Militia Law nor Taxation
That as such a handle was made of every thing coming from him He was obliged to charge his friends with whom he corresponded not on any account to let his letters out of their own hands lest they should find there way into the News Papers